       Case 4:18-cr-01013-CKJ-DTF Document 99 Filed 08/05/19 Page 1 of 22



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     MONICA E. RYAN
 3   LORI L. PRICE
     Arizona State Bar No. 025698
 4   Assistant U.S. Attorneys
     United States Courthouse
 5   405 W. Congress, Suite 4800
     Tucson, Arizona 85701
 6   monica.ryan@usdoj.gov
     lori.price@usdoj.gov
     Telephone: (520) 620-7300
 7
 8                               UNITED STATES DISTRICT COURT

 9                                   DISTRICT OF ARIZONA

10
       United States of America,                          CR-18-01013-TUC-CKJ (DTF)
11
                    Plaintiff,
12                                                    PROPOSED JURY INSTRUCTIONS
              v.
13
       Matthew Bowen,
14
                     Defendant.
15
16         The United States of America, by and through undersigned counsel, respectfully
17   submits the proposed jury instructions and requests that the same be given by the Court to
18   the jury in the above-captioned matter. The Model Instructions from the Ninth Circuit
19   Model Criminal Jury Instructions (2010) (last updated January 2019) are identified by
20   number and can found at the Ninth Circuit website: http://www3.ce9.uscourts.gov/jury-
21   instructions/model-criminal.
22         Respectfully submitted this 5th day of August, 2019.
23                                            MICHAEL BAILEY
                                              United States Attorney
24                                            District of Arizona
25                                            s/ Monica E. Ryan
26                                            MONICA E. RYAN
                                              LORI L. PRICE
27                                            Assistant United States Attorneys
28
       Case 4:18-cr-01013-CKJ-DTF Document 99 Filed 08/05/19 Page 2 of 22



     Copy of the foregoing served electronically or by
 1
     other means this 5th day of August, 2019, to:
 2
     Sean Chapman, Esq.
 3   All ECF Participants
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
       Case 4:18-cr-01013-CKJ-DTF Document 99 Filed 08/05/19 Page 3 of 22




 1                                   MODEL INSTRUCTIONS
 2         The government requests that the following standard instructions from the Ninth
 3   Circuit Model Criminal Jury Instructions be read along with the accompanying
 4   Government’s Requested Jury Instructions:
 5   Preliminary Instructions
 6         1.1    Duty of Jury
 7         1.2    The Charge-Presumption of Innocence
 8         1.3    What is Evidence
 9         1.4    What is Not Evidence
10         1.5    Direct and Circumstantial Evidence
11         1.6    Ruling on Objections
12         1.7    Credibility of Witnesses
13         1.8    Conduct of the Jury
14         1.9    No Transcript Available to Jury
15         1.10   Taking Notes
16         1.11   Outline of Trial
17         1.12   Jury to Be Guided by Official Translation/Interpretation
18   Instructions In The Course Of Trial
19         2.1    Cautionary Instruction-First Recess
20         2.2    Bench Conferences and Recesses
21         2.3    Stipulated Testimony (if applicable)
22         2.4    Stipulations of Fact (if applicable)
23         2.10   Foreign Language Testimony (if applicable)
24         2.11   Other Crimes, Wrongs or Acts of Defendant (if applicable)
25         2.13   Evidence for Limited Purpose (if applicable)
26   Instructions At End Of Case
27         3.1    Duties of Jury to Find Facts and Follow Law
28
                                                  3
       Case 4:18-cr-01013-CKJ-DTF Document 99 Filed 08/05/19 Page 4 of 22




 1         3.2    Charge Against Defendant Not Evidence-Presumption of Innocence-
 2                Burden of Proof
 3         3.3    Defendant’s Decision Not to Testify (if applicable)
 4         3.4    Defendant’s Decision to Testify (if applicable)
 5         3.5    Reasonable Doubt-Defined
 6         3.6    What is Evidence
 7         3.7    What is Not Evidence
 8         3.8    Direct and Circumstantial Evidence
 9         3.9    Credibility of Witnesses
10         3.10   Activities Not Charged (if applicable)
11         3.11   Separate Consideration of Multiple Counts—Single Defendant
12         3.19   Foreign Language Testimony
13         3.20   On or About - Defined
14   Consideration of Particular Evidence
15         4.1    Statements by Defendant
16         4.3    Other Crimes, Wrongs or Acts of Defendant (if applicable)
17         4.11   Eyewitness Identification
18         4.14   Opinion Evidence, Expert Witness (if applicable)
19         4.15   Dual Role Testimony
20         4.16   Summaries Not Received in Evidence (if applicable)
21         4.17   Charts and Summaries in Evidence (if applicable)
22   Jury Deliberations
23         7.1    Duty to Deliberate
24         7.2    Consideration of Evidence-Conduct of the Jury
25         7.3    Use of Notes
26         7.4    Jury Consideration of Punishment
27         7.5    Verdict Form
28         7.6    Communication with Court
                                                 4
       Case 4:18-cr-01013-CKJ-DTF Document 99 Filed 08/05/19 Page 5 of 22



                         Government’s Requested Jury Instruction No. 1
 1
 2            The Charge – Presumption of Innocence (Model Instruction No. 1.2)
 3          This is a criminal case brought by the United States government. The government
 4
     charges the defendant with deprivation of rights under color of law and falsification of a
 5
     record. The charges against the defendant are contained in the indictment. The indictment
 6
 7   simply describes the charges the government brings against the defendant. The indictment

 8   is not evidence and does not prove anything.
 9
            The defendant has pleaded not guilty to the charges and is presumed innocent
10
     unless and until the government proves the defendant guilty beyond a reasonable doubt. In
11
12   addition, the defendant has the right to remain silent and never has to prove innocence or

13   to present any evidence.
14
            In order to help you follow the evidence, I will now give you a brief summary of
15
     the elements of the crimes which the government must prove to make its case:
16
17          It’s a Federal crime for anyone acting under color of law to willfully deprive someone

18   else of his rights secured by the Constitution or laws of the United States.
19
            For you to find the defendant guilty of Count One of the Indictment, you must find
20
     that the Government has proven the following facts, beyond a reasonable doubt:
21
22          First:        That the defendant acted under color of law;

23          Second:       That the defendant deprived the victim, A.L.-A., of rights secured and
                          protected by the Constitution or laws of the United States; in this case,
24                        the right to be free from unreasonable seizure by one acting under color
                          of law;
25
            Third:        That the defendant acted willfully, and,
26
27          Fourth:       That the offense resulted in bodily injury to A.L.-A.;

28                        or that the defendant used a dangerous weapon to commit the offense.
                                                    5
       Case 4:18-cr-01013-CKJ-DTF Document 99 Filed 08/05/19 Page 6 of 22



              Count Two of the Indictment charges defendant Matthew Bowen with violating Title
 1
 2   18, United States Code, Section 1519 by falsifying a record to obstruct the investigation and

 3   proper administration of a federal matter. In order for the defendant to be found guilty of
 4
     this charge, the government must prove each of the following elements beyond a reasonable
 5
     doubt:
 6
 7   First:         That the defendant knowingly falsified a record or document;

 8
     Second:        That the defendant, acted with the intent to impede, obstruct, or influence an
 9                  actual or contemplated investigation of a matter within the jurisdiction of
                    any department or agency of the United States, here the United States
10                  Department of Homeland Security.
11
12                                          AUTHORITY:
13
     18 U.S.C. § 242.
14
     18 U.S.C. § 1519.
15
     Ninth Circuit Manual of Model Criminal Jury Instructions, No. 1.2 (2010) (Approved
16   01/2019).
17   Ninth Circuit Manual of Model Criminal Jury Instructions, No. 8.131A (2010) (Approved
18   01/2019).

19   Eleventh Circuit Pattern Jury Instructions, Criminal Cases – Instruction O8 (2016)
     (modified).
20
     United States v. Lanier, 520 U.S. 259, 264 (1997) (outlining elements of 18 U.S.C. § 242).
21
     United States v. Lewis, 368 F.3d 1102, 1106 (9th Cir. 2004) (holding that § 242 “makes it
22   a criminal act to act “(1) ‘willfully’ and (2) under color of [state] law (3) to deprive a person
     of rights protected by the Constitution or laws of the United States”).
23
     United States v. Reese, 2 F.3d 870, 880 (9th Cir. 1993) (section 242 penalizes a defendant
24   “for acting ‘willfully’ ‘under color of any law’ to ‘subject’ another ‘to the deprivation of
     any rights, privileges, or immunities secured or protected by the Constitution or laws of the
25   United States’”) (quoting 18 U.S.C. § 242).

26   United States v. Katakis, 800 F.3d 1017, 1023 (9th Cir. 2015) (“In order to prove a violation
27   of § 1519, the Government must show that the defendant (1) knowingly committed one of
     the enumerated acts in the statute, such as destroying or concealing; (2) towards ‘any record,
28   document, or tangible object’; (3) with the intent to obstruct an actual or contemplated
                                                    6
       Case 4:18-cr-01013-CKJ-DTF Document 99 Filed 08/05/19 Page 7 of 22



     investigation by the United States of a matter within its jurisdiction.”).
 1
 2   United States v. Benton, 890 F.3d 697, 711 (8th Cir. 2018) (“A department or agency has
     jurisdiction, in this sense, when it has the power to exercise authority in a particular
 3   situation. Understood in this way, the phrase ‘within the jurisdiction’ merely differentiates
 4   the official, authorized functions of an agency or department from matters peripheral to the
     business of that body.”) (quoting United States v. Rodgers, 475 U.S. 475, 479 (1984)).
 5
     United States v. McQueen, 727 F.3d 1144, 1151–52 (11th Cir. 2013) (“Section 1519’s
 6
     language requires only that a criminal defendant “knowingly” alter, destroy, mutilate,
 7   conceal, cover up, falsify, or make a false entry. There is nothing in the language that says
     the defendant must also know that any possible investigation is federal in nature . . . ‘[A]ny
 8   matter within the jurisdiction’ is merely a jurisdictional element, for which no mens rea is
 9   required.”).

10   United States v. Yielding, 657 F.3d 688, 711 (8th Cir. 2011) (“Congress thereby sought to
     extend the prohibition [of § 1519] to situations in which the accused does not act directly
11   with respect to a pending matter, but acts either in contemplation of a future matter or in
12   relation to a pending matter.”)

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    7
       Case 4:18-cr-01013-CKJ-DTF Document 99 Filed 08/05/19 Page 8 of 22



                        Government’s Requested Jury Instruction No. 2
 1                    Count One: Deprivation of Rights Under Color of Law
 2                            First Element - Under Color of Law

 3          The first element of Count One requires the government to prove that the defendant
 4
     acted under color of law.
 5
            A person acts under color of law if he is an official or employee of a state government
 6
 7   or the federal government and he uses or abuses power he possesses because of his official

 8   position. A government official, such as a police officer, federal agent, deputy sheriff or
 9   corrections officer, acts “under color of law” if he is performing his official duties, even if
10
     he misuses or abuses his official authority by doing something the law forbids.
11
12          If you find that on or about December 3, 2017, the defendant, Matthew Bowen, was

13   a United States Border Patrol Agent, and that he acted or gave the appearance of acting as a
14   Border Patrol Agent at the time of the charged incident, then you may find that he acted
15
     under color of law.
16
17
18                                          AUTHORITY:
19   Ninth Circuit Manual of Model Civil Jury Instructions, No. 9.3 (42 U.S.C. § 1983 Claim
     Against Defendant in Individual Capacity – Elements and Burden of Proof) (2017).
20
     West v. Atkins, 487 U.S. 42, 49-50 (1988) (“It is firmly established that a defendant . . . acts
21   under color of state law when he abuses the position given to him by the State. Thus,
     generally, a public employee acts under color of state law while acting in his official capacity
22   or while exercising his responsibilities pursuant to state law.” (citation omitted)).
23   Griffin v. Maryland, 378 U.S. 130, 135 (1964) (“If an individual is possessed of state
     authority and purports to act under that authority, his action is state action. It is irrelevant
24   that he might have taken the same action had he acted in a purely private capacity or that
     the particular action which he took was not authorized by state law.”).
25
     Monroe v. Pape, 365 U.S. 167, 183-184 (1961) (“under color of state law” includes misuse
26   of power possessed by virtue of state law and made possible because the wrongdoer is
     clothed with the authority of state law”) (overruled on other grounds).
27
28
                                                    8
       Case 4:18-cr-01013-CKJ-DTF Document 99 Filed 08/05/19 Page 9 of 22



     Screws v. United States, 325 U.S. 91, 110 (1945) (“It is clear that under ‘color’ of law means
 1   under ‘pretense’ of law. . . . Acts of officers who undertake to perform their official duties
     are included whether they hew to the line of their authority or overstep it.”).
 2
     Anderson v. Warner, 451 F.3d 1063, 1068-69 (9th Cir. 2006) (misuse of lawful authority
 3   can constitute action taken under color of law).
 4   McDade v. West, 223 F.3d 1135, 1140 (9th Cir. 2000) (noting that to act under color of law,
     “[t]he acts, therefore, must be performed while the officer is acting, purporting, or
 5   pretending to act in the performance of his or her official duties”) (citing Van Ort v. Estate
     of Stanewich, 92 F.3d 831, 838 (9th Cir. 1996).
 6
     United States v. Reese, 2 F.3d 870, 886 (9th Cir. 1993) (holding that in “case involving
 7   illegal conduct by law enforcement officers during the detention and arrest of criminal
     suspects, conduct that unquestionably took place under color of law [,] even if they were
 8   animated by purely personal reasons, appellants would not be immunized from criminal
     liability under section 242.”)
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   9
       Case 4:18-cr-01013-CKJ-DTF Document 99 Filed 08/05/19 Page 10 of 22



                        Government’s Requested Jury Instruction No. 3
 1                    Count One: Deprivation of Rights Under Color of Law
 2                      Second Element – Deprivation of a Federal Right

 3          The second element of Count One requires the government to prove that the
 4
     defendant deprived A.L.-A. of rights secured or protected by the Constitution or laws of the
 5
     United States. Specifically, the indictment alleges the right at issue is A.L.-A.’s right to be
 6
 7   free from unreasonable seizures by someone acting under color of law, which is protected

 8   by the United States Constitution, and includes A.L.-A.’s right to be free from the use of
 9   excessive force by someone acting under color of law. The United States Constitution
10
     guarantees everyone in this country the right to be free from unreasonable seizure by a law
11
12   enforcement officer. This includes the right to be free from the use of unreasonable physical

13   force during the course of an arrest.
14          Unreasonable force is physical force that exceeds the objective need to use such
15
     force. Although a law enforcement officer may use force if there is an objective basis to do
16
17   so, he may not use more force than is reasonably necessary under the circumstances. For

18   example, a law enforcement officer may use force to effectuate an arrest, prevent a suspect
19   from escaping from custody, or to defend himself or another from bodily harm. However,
20
     the law enforcement officer may not use more force than is reasonably necessary to
21
     accomplish these objectives.
22
23          An officer may not use force solely to punish, retaliate against, or seek retribution
24   against another person. To determine whether the defendant used unreasonable force, you
25
     should consider all of the circumstances of the alleged incident from the point of view of a
26
     reasonable officer on the scene. In deciding whether the defendant used unreasonable force,
27
28   you may consider the severity of the suspect’s crime, the threat that the suspect posed to the

                                                   10
       Case 4:18-cr-01013-CKJ-DTF Document 99 Filed 08/05/19 Page 11 of 22



     safety of the agents or others, and whether the suspect was actively resisting arrest or
 1
 2   attempting to flee at the time the force was used.

 3          Whether the defendant used unreasonable force in violation of the Fourth
 4
     Amendment does not depend at all on the degree of injury caused; there is no injury
 5
     requirement for this element.
 6
 7          If you determine that the defendant used physical force against A.L.-A., you must

 8   then decide whether that force was reasonable. You should make this determination
 9
     considering of all the facts and circumstances from the point of view of an ordinary and
10
     reasonable officer on the scene. In making your determination, you may consider the
11
12   severity of the crime, if any, committed by A.L.-A., the extent, if any, to which A.L.-A.

13   posed a threat to the safety of the defendant or to any other person present; and the extent,
14
     if any, to which A.L.-A. was physically resisting arrest or attempting to flee at the time force
15
     was used. If, after considering all the circumstances, you find that the defendant used
16
17   unreasonable force against A.L.-A., then you may find that the second element is satisfied.

18
19
                                            AUTHORITY:
20
     U.S. Const. amend. IV
21
     18 U.S.C. § 242.
22
     Graham v. Connor, 490 U.S. 386, 394-95 (1989) (holding that law enforcement officials
23   who use excessive force in the course of a seizure should be judged in reference to a
     reasonableness standard).
24
     Fontana v. Haskin, 262 F.3d 871, 880 (9th Cir. 2001) (factors bearing on reasonableness;
25   “[W]here there is no need for force, any force used is constitutionally unreasonable.”
     (quoting Headwaters Forest Def. v. County of Humboldt, 240 F.3d 1185, 1199 (9th Cir.
26   2001) (emphasis in original)).
27   Jensen v. City of Oxnard, 145 F.3d 1078, 1086 (9th Cir. 1998) (“The reasonableness of an
     individual’s use of force is reviewed ‘from the perspective of a reasonable officer on the
28   scene, rather than with the 20/20 vision of hindsight.’”)
                                                   11
       Case 4:18-cr-01013-CKJ-DTF Document 99 Filed 08/05/19 Page 12 of 22




 1   Wilks v. Reyes, 5 F.3d 412, 416 (9th Cir. 1993) (constitutional violation not dependent upon
     injury).
 2
     Hernandez v. City of Los Angeles, 624 F.2d 935, 938 (9th Cir. 1980) (victim’s state court
 3   conviction for resisting arrest did not preclude § 1983 liability suit against arresting officer).
 4   Bell v. Wolfish, 441 U.S. 520, 539 n.20 (1979) (“Retribution and deterrence are not
 5   legitimate nonpunitive governmental objectives.”).

 6   United States v. Aguilar, 242 Fed.Appx. 239, 243 (5th Cir. 2007) (affirming jury instruction
     in a Fourth Amendment “use of force” case that included instruction that an officer “may
 7
     not use force to punish, retaliate or seek retribution against a person who has been
 8   arrested.”).

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    12
       Case 4:18-cr-01013-CKJ-DTF Document 99 Filed 08/05/19 Page 13 of 22



                        Government’s Requested Jury Instruction No. 4
 1                    Count One: Deprivation of Rights Under Color of Law
 2                                Third Element - Willfulness

 3          The third element requires the government to prove that the defendant acted willfully.
 4
     To act “willfully” means to act voluntarily and purposely, with the specific intent to do
 5
     something the law forbids. In this case, to act willfully means to act with the specific intent
 6
 7   to interfere with A.L.-A.’s right, which I have previously explained more fully, to be free

 8   from the use of excessive force by one acting under color of law.
 9          Although the government must prove beyond a reasonable doubt that the defendant
10
     voluntarily and deliberately deprived A.L.-A. of a constitutional right, it is not necessary for
11
12   the government to prove that the defendant was thinking in constitutional or legalistic terms

13   at the time of the incident. Nor is it necessary for the government to prove that he had an
14   appreciation that his conduct was prohibited by a particular provision of the criminal code
15
     or the Constitution. You must, however, find that the defendant intended to do what the
16
17   Constitution forbids. In this context, that means you must find that the defendant intended

18   to use more force than was reasonable under the circumstances.
19          Intent may be proved by circumstantial evidence. Ordinarily, a defendant’s state of
20
     mind cannot be proven directly because no one can read another person’s mind and tell what
21
     that person is thinking. But a defendant’s state of mind can still be proven indirectly from
22
23   the surrounding circumstances. Thus, in determining what a defendant intended, you may
24   consider any statements the defendant made and any acts he did or did not do, you may
25
     consider what he knew from his training, as well as all other facts and circumstances
26
     received in evidence that may aid in your determination of that person’s knowledge or intent.
27
28   In determining a defendant’s intent, you may infer that a person ordinarily intends all the

                                                   13
       Case 4:18-cr-01013-CKJ-DTF Document 99 Filed 08/05/19 Page 14 of 22



     natural and probable consequences of an act he or she knowingly takes. In other words, you
 1
 2   may infer and find that the defendant intended the consequences that a Border Patrol Agent,

 3   standing in like circumstances and possessing like knowledge, should have expected to
 4
     result from actions he knowingly took. However, it is entirely up to you to decide what
 5
     facts to find from the evidence.
 6
 7          If the government proves that the defendant acted with the intent I have just

 8   discussed, it is no defense that the he may have acted out of anger, frustration, or some other
 9
     emotion. You may, however, consider such motivations -- as well as any malice displayed
10
     by the defendant -- in determining whether the defendant acted willfully, as I have described
11
12   that term to you.

13          Finally, the government does not need to prove that the defendant’s acts were
14
     premeditated or of long duration.
15
                                            AUTHORITY:
16
17
     Eleventh Circuit Pattern Jury Instructions, Criminal Cases – Basic Instruction B9.1A (2016)
18   (modified).

19   2 Kevin O’Malley, Jay Grenig, & Hon. William Lee, Federal Jury Practice & Instructions,
     § 29:05 (2019) (defining “willfully”).
20
     Screws v. United States, 325 U.S. 91, 101, 106 (1945) (“The fact that the defendants may
21   not have been thinking in constitutional terms is not material where their aim was not to
     enforce local law but to deprive a citizen of a right and that right was protected by the
22   Constitution. When they so act they at least act in reckless disregard of constitutional
     prohibitions or guarantees.”) (holding that a defendant acts “willfully” when he “act[s] in
23   open defiance or in reckless disregard of a constitutional requirement”).

24   United States v. Morales, 108 F.3d 1031, 1037 (9th Cir. 1997) (“Willfulness requires that
     an act be done knowingly and intentionally, not through ignorance, mistake or accident.”).
25
     United States v. Reese, 2 F.3d 870, 881 (9th Cir. 1993) (holding that defendant may act with
26   the requisite specific intent “without ‘thinking in constitutional terms’”) (quoting Screws v.
     United States, 325 U.S. 91, 106 (1945)).
27
     United States v. Gwaltney, 790 F.2d 1378, 1386 (9th Cir. 1986) (“[I]t is not necessary for
28   the Government to prove the defendant was thinking in constitutional terms at the time of

                                                   14
       Case 4:18-cr-01013-CKJ-DTF Document 99 Filed 08/05/19 Page 15 of 22



     the incident, for a reckless disregard for a person’s constitutional rights is evidence of
 1   specific intent to deprive that person of those rights.”).
 2   United States v. Cowden, 882 F.3d 464, 474 (4th Cir. 2018) (“Willfulness may be shown
     by circumstantial evidence, provided that the defendant’s purpose reasonably may be
 3   inferred from all the connected circumstances.”).
 4   United States v. House, 684 F.3d 1173, 1199-1200 (11th Cir. 2012) (“A person acts
     ‘willfully’ for purposes of section 242 when he acts with a specific intent to deprive a person
 5   of a federal right made definite by decision or other rule of law, or in open defiance or in
     reckless disregard of a constitutional requirement which has been made specific and definite.
 6   This Court has recognized that a series of individual actions that support an innocent
     explanation, when viewed in a vacuum, may in combination provide sufficient evidence for
 7   a reasonable juror to infer a defendant’s intent. We have also explained that, in making
     findings of a defendant’s intent, the defendant’s subsequent conduct may be considered if it
 8   supports a reasonable inference as to [his] prior intent.”) (Internal citations and quotation
     marks omitted).
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   15
       Case 4:18-cr-01013-CKJ-DTF Document 99 Filed 08/05/19 Page 16 of 22



                          Government’s Requested Jury Instruction No. 5
 1                      Count One: Deprivation of Rights Under Color of Law
 2                                        Bodily Injury

 3             For the fourth element, you must decide whether the government has proven beyond
 4
     a reasonable doubt that the offense charged in Count One resulted in bodily injury to A.L.-
 5
     A., or that it involved the use of a dangerous weapon. I will first instruct you about bodily
 6
 7   injury.

 8             “Bodily injury” means any injury to the body, no matter how minor or temporary,
 9   and it includes any cut, abrasion, bruise, burn, disfigurement, illness, physical pain, or
10
     impairment of a bodily member or mental faculty.
11
12             The government need not prove that the defendant intended to cause bodily injury.

13   The government also need not prove that a defendant’s acts were the sole cause of bodily
14   injury. The government need only prove that bodily injury—no matter how slight—resulted
15
     from the offense in which the defendant participated.
16
17
18                                          AUTHORITY:
19
     18 U.S.C. § 242.
20
     18 U.S.C. §§ 831(g)(5); 1365(h)(4), 1515(a)(5), 1864(d)(2) (“bodily injury” defined for
21   purposes of other federal statutes).
22   General Definition
23   United States. v. DiSantis, 565 F.3d 354, 362 (7th Cir. 2009) (upholding instruction; noting
     that § 242 does not define bodily injury but noting that jury instructions “track[ed] the
24   language of several criminal statutes that define bodily injury as “(A) a cut, abrasion, bruise,
     burn, or disfigurement; (B) physical pain; (C) illness; (D) impairment of a function of a
25   bodily member, organ, or mental faculty; or (E) any other injury to the body, no matter how
     temporary.” and that the “remaining portion of the instruction is similar to the definition
26   of bodily injury provided by the Sentencing Guidelines.”) (citing U.S.S.G. § 1B1.1
     commentary).
27
     United States v. Perkins, 470 F.3d 150, 161 (4th Cir. 2006) (“Although the statute does not
28   define ‘bodily injury,’ the term is defined identically in four other provisions of Title 18,”
                                                   16
       Case 4:18-cr-01013-CKJ-DTF Document 99 Filed 08/05/19 Page 17 of 22



     noting “All of these provisions define ‘bodily injury’ as “(A) a cut, abrasion, bruise, burn,
 1   or disfigurement; (B) physical pain; (C) illness; (D) impairment of [a/the] function of a
     bodily member, organ, or mental faculty; or (E) any other injury to the body, no matter how
 2   temporary.”) (internal citation omitted).
 3   Bodily Injury Need Not Be Intended
 4   United States v. Woodlee, 136 F.3d 1399, 1405-6 (10th Cir. 1998) (holding that 18 U.S.C.
 5   § 245’s bodily injury element is a standard of causation, not intent, that is satisfied if injury
     was a foreseeable result of the defendant’s conduct, and noting that the statute “expressly
 6   provides the government need only show the defendants’ illegal conduct resulted in bodily
     injury; not that the defendants intended bodily injury.”).
 7
 8   United States v. Marler, 756 F.2d 206, 215-16 (1st Cir. 1985) (holding in applying “death
     resulting” enhancement in § 242 that the “district court was correct in charging that Marler
 9   could be convicted under section 242 if Brown's death was a proximate result of Marler’s
10   conduct “in the sense of being a natural and foreseeable result of that conduct . . . [A]
     defendant must be proved to have ‘willfully’ subjected the victim to a deprivation of civil
11   rights. But if so, and death ‘results’—whether or not it was intended—the higher penalty
     applies provided death was a natural and foreseeable result of the improper conduct.”).
12
13   United States v. Hayes, 589 F.2d 811, 821 (5th Cir. 1979) (“When the Congress provided
     that any deprivation of defined rights under color of law resulting in death may be punished
14   by life imprisonment, we must consider it to have been fully cognizant of the principles of
15   legal causation. . . . No matter how you slice it, ‘if death results’ does not mean ‘if death
     was intended.’ To hold otherwise would make a mockery of the statute.”).
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    17
       Case 4:18-cr-01013-CKJ-DTF Document 99 Filed 08/05/19 Page 18 of 22



                         Government’s Requested Jury Instruction No. 6
 1
 2                       Count One: Deprivation of Rights Under Color of Law
                                     Dangerous Weapon
 3
 4
            Whether or not you determine that bodily injury resulted from the offense, you
 5
     must also decide whether the government has proven beyond a reasonable doubt that the
 6
 7   defendant used a dangerous weapon in connection with the offense charged in Count One.

 8          I hereby instruct you that you may find that a 2017 Ford F-150 truck is a dangerous
 9
     weapon if you find it was used in a way that was capable of causing death or serious
10
     bodily injury.
11
12
13                                          AUTHORITY:
14
     18 U.S.C. § 242.
15
     18 U.S.C. § 930(g)(2) and 18 U.S.C. § 1992(d)(2) (“The term ‘dangerous weapon’ means a
16   weapon, device, instrument, material, or substance, animate or inanimate, that is used for,
17   or is readily capable of, causing death or serious bodily injury . . .”).

18   Ninth Circuit Manual of Model Criminal Jury Instructions, No. 8.7 (2010 Ed.) (explaining
19   what qualifies a specific weapon as a “dangerous weapon” for purposes of Assault With
     Dangerous Weapon, 18 U.S.C. § 113(a)(3)).
20
     United States v. Riggins, 40 F.3d 1055, 1057 (9th Cir. 1994) (holding that what constitutes
21   a dangerous weapon in a particular case is a question of fact for the jury (citing United States
22   v. Moore, 846 F.2d 1163, 1166 (8th Cir. 1988)).

23   United States v. Smith, 561 F.3d 934, 939 (9th Cir. 2009) (affirming that an object is a
     dangerous weapon within the meaning of 18 U.S.C. § 113(a)(3) if it is either “inherently
24
     dangerous” or otherwise “‘used in a manner likely to endanger life or inflict great bodily
25   harm.’ ” (quoting Riggins)).
26
27
28
                                                   18
      Case 4:18-cr-01013-CKJ-DTF Document 99 Filed 08/05/19 Page 19 of 22




 1                                    SPECIAL JURY FINDING
 2
 3         We, the Jury, in the above entitled action, find the defendant, Matthew Bowen (Guilty

 4   or Not Guilty) of Deprivation of Rights Under Color of Law as charged in Count One of the

 5   indictment.

 6         Only if the jury finds the defendant guilty of Deprivation of Rights Under Color of
     Law, the jury must then determine the following questions:
 7
 8
           Do you, the jury, further unanimously find beyond a reasonable doubt that the offense
 9         charged in Count One resulted in bodily injury to A.L.-A.?
10         _______Yes
11
           _______No
12
13
           Do you, the jury, further unanimously find beyond a reasonable doubt that the
14
           defendant used a dangerous weapon in connection with the offense charged in Count
15         One?

16         _______Yes
17
           _______No
18
19
                                             AUTHORITY
20
21
     18 U.S.C. § 242.
22
23
24
25
26
27
28
                                                19
      Case 4:18-cr-01013-CKJ-DTF Document 99 Filed 08/05/19 Page 20 of 22



                         Government’s Requested Jury Instruction No. 7
 1
 2                            Count Two– Falsification of a Record
                                First Element – Falsified Record
 3
 4         First, the government has to prove as to Count Two that the defendant knowingly

 5   falsified a record or document. A defendant falsifies a document by knowingly including
 6
     within the document any untrue statement or representation or by knowingly omitting from
 7
     the document any material fact.
 8
 9         An act is done knowingly if the defendant is aware of the act and does not act through

10   ignorance, mistake, or accident. You may consider evidence of the defendant’s words, acts,
11   or omissions, along with all the other evidence, in deciding whether the defendant acted
12
     knowingly.
13
14
15                                        AUTHORITY:
16   18 U.S.C. § 1519.
17   Ninth Circuit Manual of Model Criminal Jury Instructions 5.7 (2010) (Approved 3/2018).
18
     “Falsification” includes omission
19
     United States v. Jackson, 186 F. App’x 736, 738 (9th Cir. 2006) (unpublished) (upholding
20   conviction of defendant FPS officer who omitted a confession made by another FPS officer
     from an official investigation report).
21
     United States v. Rowland, 826 F.3d 100, 109 (2d Cir. 2016) (holding that a defendant may
22   violate § 1519 by creating a document that is false or that misrepresents the truth).

23
24
25
26
27
28
                                                 20
      Case 4:18-cr-01013-CKJ-DTF Document 99 Filed 08/05/19 Page 21 of 22



                         Government’s Requested Jury Instruction No. 8
 1
 2                            Count Two – Falsification of a Record
                              Second Element – Federal Jurisdiction
 3
 4          Second, the government has to prove as to Count Two that the defendant, acting in

 5   relation to or in contemplation of the investigation or proper administration of a matter,
 6
     intended to impede, obstruct, or influence the investigation or proper administration of a
 7
     matter within the jurisdiction of any department or agency of the United States, here the
 8
 9   United States Department of Homeland Security.

10          The government is not required to prove that any matter or investigation was pending
11   or imminent at the time of the defendant’s alleged obstructive acts, but only that the acts
12
     were taken in relation to or in contemplation of any such matter, and were intended to
13
14   impede, obstruct, or influence the investigation or proper administration of that matter. The

15   Government must prove that the matter the defendant allegedly sought to obstruct was
16   within the jurisdiction of an agency of the United States.
17
            I hereby instruct you that the Department of Homeland Security and its component
18
19   agencies, the Office of Inspector General and the United States Border Patrol are

20   Departments and Agencies of the United States. It is for you to determine whether the
21   reports related to a matter within their jurisdiction. The Government is not required to prove
22
     that the defendant knew that either DHS OIG or the Border Patrol were investigating the
23
     incident set forth in Count One. Nor is there any requirement that the matter or investigation
24
25   have been pending or imminent at the time of the obstruction, but only that the acts were
26   taken in relation to or in contemplation of any such matter or investigation. There is also
27
28
                                                  21
       Case 4:18-cr-01013-CKJ-DTF Document 99 Filed 08/05/19 Page 22 of 22



     no requirement that the government prove that the defendant’s false statements actually
 1
 2   misled any government agency.

 3
 4
                                            AUTHORITY:
 5
 6   18 U.S.C. § 1519.
 7   148 Cong. Rec. S7418-01, 418-S7419 (daily ed. July 26, 2002) (statement of Sen. Leahy)
     (specifying that “the intent required is the intent to obstruct, not some level of knowledge
 8   about the agency process, of the precise nature of the agency, or the of court’s jurisdiction.”).
 9   Senate Report No. 107-146, at 143-15 (May 6, 2002), 2002WL863249 (explaining that
     “Section 1519 is meant to apply broadly;” 1519 “is specifically meant not to include any
10   technical requirement, which some courts have read into other obstruction of justice statutes,
     to tie the obstructive conduct to a pending or imminent proceeding or matter;” “Destroying
11   or falsifying documents to obstruct . . . investigations, which in fact are proved to be within
     the jurisdiction of any federal agency, are covered by this statute.”).
12
13   United States v. Green, 745 F.2d 1205, 1208-10 (9th Cir. 1984) (Interpreting analogous
     provision of § 1001 “No mental state is required with respect to the fact that a matter is
14   within the jurisdiction of a federal agency, and the false statement need not be made directly
     to the government agency.)
15
16   United States v. Gray, 642 F.3d 371, 377 (2nd Cir. 2011) (“By the plain terms of § 1519,
     knowledge of a pending federal investigation or proceeding is not an element of the
17   obstruction crime.”)

18   No Need to Prove Actual Interference with Investigation

19   United States v. Taohim, 817 F.3d 1215, 1222 (11th Cir. 2013) (“Section 1519, however,
     does not require that an investigation be pending or that the defendant be aware of one when
20   he falsifies the record. Instead, the statute only requires that the falsification be done with
     intent to impede an investigation and ‘in contemplation’ of that investigation.”).
21
     United States v. McQueen, 727 F.3d 1144, 1151–52 (11th Cir. 2013) (“Section 1519’s
22   language requires only that a criminal defendant ‘knowingly’ alter, destroy, mutilate,
     conceal, cover up, falsify, or make a false entry. There is nothing in the language that says
23   the defendant must also know that any possible investigation is federal in nature.”).

24
25
26
27
28
                                                    22
